Exhibit 10.1

 

Final Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of February 26, 2020
(“Effective Date”), by and between Redwood Green Corp., a Nevada corporation
(the “Employer”), and Michael Saxon, an individual resident in the Commonwealth
of Virginia (the “Executive”).

 

RECITALS

 

WHEREAS, the Employer considers it essential and in the best interests of its
stockholders to foster the employment of key management personnel and desires to
engage the services of the Executive on the terms and conditions hereinafter set
forth; and

 

WHEREAS, Executive desires to render services to the Employer on the terms and
conditions provided in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. EMPLOYMENT TERMS AND DUTIES

 

1.1 EMPLOYMENT.

 

The Employer agrees to, and hereby does, employ the Executive for the term of
this Agreement upon the terms and conditions set forth in this Agreement.

 

1.2 TERM.

 

Subject to the provisions of Section 5, the Employment Period for the
Executive’s employment under this Agreement will be two (2) years, beginning on
the Effective Date and shall be automatically renewed for an additional
consecutive one year term thereafter on each anniversary of this Agreement,
unless, not less than sixty (60) days prior to such anniversary, either party
gives the other party written notice of the non-renewal of the Employment
Period, which non-renewal shall not be considered a termination of the
Executive’s employment for purposes of Section 5 of this Agreement.

 

 

 

 

1.3 DUTIES.

 

The Executive will serve as the Chief Executive Officer of the Employer and
perform such duties as are commensurate with such position. In the performance
of his duties, the Executive shall comply with the policies, and be subject to
the reasonable direction, of the Board of Directors of the Employer. The
Executive agrees to perform in good faith and to the best of his ability all
services which may be required of him hereunder and will devote such efforts and
business time, skill, attention and energies as are reasonably necessary to
perform his duties and responsibilities under this Agreement and to promote the
success of the Employer’s business. The Executive shall be employed on a full
time basis by the Employer and shall initially be located at an office to be
provided by the Employer near his home in Richmond, Virginia, pending the
establishment of a corporate headquarters that may be outside the Richmond,
Virginia area, to which Executive would then be expected to report. In this
case, Executive and Employer shall mutually agree on a relocation program that
will either consist of: (i) the relocation of Executive, at the expense of the
Employer, to an area proximate to any such new corporate headquarters; or (ii)
Executive and Employer agreeing on the scope and allocation of cost of a
commuting/temporary accommodation program. Subject to the provisions of Section
7 of this Agreement, the Executive may continue to engage in the following
activities: (a) serving on the Board of Directors of community or other
non-profit ventures in an unpaid capacity, provided such ventures do not
interfere with Executive’s full-time service to the Employer, (b) serving on the
Board of Directors of other non-competitive ventures or businesses that are
pre-approved in writing by the Employer’s audit committee (with the
understanding that North Bud Farms Inc. would be deemed a competitive venture);
and (c) managing his personal investments, provided that such activities set
forth in (a) through (c) (individually or collectively) do not materially and
adversely interfere or conflict with the performance of the Executive’s duties
or responsibilities under this Agreement.

 

2. COMPENSATION

 

2.1 BASIC COMPENSATION.

 

(a) Signing Bonus: Cash and RSUs.

 

(i) The Executive will be paid a cash signing bonus of $150,000, payable upon
effectiveness of this Agreement. Executive agrees, however, to repay the signing
bonus to the Employer promptly in the event he either resigns his position for
other than “Good Reason” (and not on account of the Executive’s death or
“Disability”, as hereafter defined), or is terminated by the Employer “For
Cause”, on or before December 31, 2020.

 

(ii) The Employer agrees to grant to the Executive as of the Effective Date,
2,000,000 RSU’s. The RSU’s awarded shall be subject to the terms of a Restricted
Stock Unit Agreement granted under and subject to the Employer’s 2019 Omnibus
Incentive Plan (the “Plan”), however, in all events shall vest over the two (2)
years following the Effective Date in the following manner: 50% on the first
annual anniversary of the Effective Date, provided that Executive remains
continuously employed by Employer during such period, and thereafter in
quarterly installments through the second annual anniversary of the Effective
Date, provided that Executive remains continuously employed by Employer during
each of such quarterly periods, and provided further, that any unvested RSU’s
that arise due to a separation of Executive’s employment with the Employer prior
to the expiration of such two (2) year term, shall vest upon the Executive’s
death, the termination of the Executive’s employment on account of Disability,
termination by the Employer other than For Cause, termination by the Executive
for Good Reason, or upon a Change in Control, as and to the extent set forth in
Section 5.2 hereafter.

 

(b) Base Salary. The Executive will be paid an annual base salary of $360,000
during 2020 with an automatic increase, effective on each anniversary of the
Effective Date, of 10% per annum each year over the prior year’s base salary
during the term of this Agreement, subject to tax withholdings and upwards
adjustment as provided below (the “Base Salary”), which will be payable in equal
periodic installments according to the Employer’s customary payroll practices,
but no less frequently than monthly. The Executive’s Base Salary will be
reviewed by the Employer’s Board of Directors not less frequently than annually,
and may be further adjusted upward by the Employer.

 

2

 

 

(c) Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, life insurance, and medical and
dental insurance coverage benefits, and other employee benefit plans of the
Employer, to the extent that may be in effect from time to time, and to the
extent the Executive is eligible under the terms of those plans (collectively,
the “Benefits”). The Executive shall also be entitled to such other employee
benefits as are now or may become available to any of the Employer’s other
executive officers. Executive shall work with the Compensation Committee to
develop a benefits package to assist in recruiting talent.

 

2.2 INCENTIVE AND ANNUAL EQUITY COMPENSATION.

 

(a) Targeted Annual Incentive Bonus. In addition to his Base Salary, the
Executive shall be eligible to receive a targeted annual incentive bonus each
calendar year based upon achievement of performance goals of the Executive and
corporate achievements of the Employer, as determined in the sole discretion of
the Compensation Committee of the Employer (the “Compensation Committee”), upon
consultation with a compensation consultant. The performance goals will
establish threshold, target and maximum performance levels ranging from 0% to
100% of Base Salary. An annual incentive bonus that is earned shall be payable
to the Executive within no more than thirty (30) days following the Employer’s
determination of the performance goals for the annual period in question (but in
no event later than March 15 of the year after such annual period), and shall be
accompanied by a certification of the Employer’s Chief Financial Officer
describing the determination of the amount of the annual incentive bonus. The
annual incentive bonus shall be payable to the Executive in cash to the extent
of a maximum of 100% of Executive’s Base Salary. Subject to the Compensation
Committee’s determination of the achievement of the performance goals, the
annual incentive bonus for a calendar year shall be earned if the Executive’s
employment or service continues until December 31 of that year.

 

(b) Annual RSU Award. In addition to his Base Salary and targeted annual
incentive bonus opportunity under Section 2.2(a) above, the Executive shall each
calendar year also be eligible to receive an annual RSU based upon achievement
of performance goals of the Executive and corporate achievements of the
Employer, as determined in the sole discretion of the Compensation Committee
(upon consultation with a compensation consultant). The performance goals, which
may or may not be the same as the performance goals established in connection
with Section 2.2(a) above, will establish threshold and maximum performance
levels ranging from 0 to 250% of Base Salary, and will be settled upon the
issuance of additional RSU’s to the Executive. The number of RSUs granted on
each award date shall equal the number of shares of common stock of the Employer
that have a Fair Market Value on the date of grant equal to that percentage of
Base Salary resulting from the Committee’s determination of the annual
performance goals. The RSUs shall be subject to the terms of a Restricted Stock
Unit Agreement granted under and subject to the Plan, provided, however, in all
events shall vest on the second annual anniversary of the award date, as long as
Executive remains continuously employed by Employer during such two (2) year
period, and provided further, that any unvested RSU’s that arise due to a
separation of Executive’s employment with the Employer prior to the expiration
of such two (2) year term, shall vest upon the Executive’s death, the
termination of the Executive’s employment on account of Disability, termination
by the Employer other than For Cause, or termination by the Executive for Good
Reason, or upon a Change of Control, to the extent and as set forth in Section
5.2 hereafter. Subject to the Compensation Committee’s determination of the
achievement of the performance goals, the annual incentive bonus for a calendar
year shall be earned if the Executive’s employment or service continues until
December 31 of that year.

 

3

 

 

2.3 MANAGEMENT INCENTIVE EQUITY POOL

 

The Compensation Committee, in consultation with Executive, will establish
and/or maintain a Management Equity Incentive Pool of at least 10% of the
outstanding shares of the Company for senior management and other personnel of
the Company.

 

3. EXPENSE REIMBURSEMENT

 

The Employer will pay on behalf of the Executive (or reimburse the Executive
for) reasonable expenses incurred by the Executive in the performance of the
Executive’s duties pursuant to this Agreement, including, without limitation,
reasonable expenses incurred by the Executive in attending business meetings and
for entertainment expenses, dues in such trade and professional organizations as
the Executive deems appropriate, toll tag fees, annual dues associated with
membership in airport lounges and clubs, and cell phone fees, in accordance with
the Employer’s then applicable travel and entertainment policies. Any individual
expenses (or those aggregated for a single business trip) greater than $10,000
must be approved by either the Employer’s Chief Financial Officer or the
Employer’s Compensation Committee. The Executive must submit expense reports
with respect to such expenses in accordance with the Employer’s policies.
Payment by employer or reimbursement, as appropriate, will be made by Employer
within thirty days following submission.

 

4. VACATIONS AND HOLIDAYS

 

The Executive will be entitled to four (4) weeks’ paid vacation each calendar
year in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. The Executive will also be entitled to the
paid holidays and other paid leave set forth in the Employer’s policies.

 

5. TERMINATION

 

5.1 EVENTS OF TERMINATION.

 

(a) The Executive’s employment may be terminated by the Employer on the
following grounds:

 

(i) upon the death of the Executive;

 

(ii) upon the Disability (defined in Section 9.1) of the Executive immediately
upon notice from either party to the other;

 

4

 

 

(iii) For Cause (defined in Section 9.1) (following the expiration of any
applicable notice period); and

 

(iv) at the discretion of the Employer, other than For Cause.

 

(b) The Executive may terminate his employment on the following grounds:

 

(i) without Good Reason (defined in Section 9.1), provided that the Executive
gives the Employer at least thirty (30) days prior written notice of his
termination of employment; or

 

(ii) for Good Reason (following the expiration of any applicable notice period).

 

5.2 TERMINATION BENEFITS.

 

Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Executive (or, in the event of his death, his designated beneficiary
as defined below) the compensation provided in this Section 5.2:

 

(a) Termination by the Employer For Cause or Termination by the Executive
Without Good Reason. If the Employer terminates this Agreement For Cause or the
Executive resigns or terminates his employment for other than Good Reason, the
Executive will be entitled to receive the Accrued Obligations, but will not be
entitled to any other compensation. All RSU’s or other equity awards that are
not vested on or before the date of such termination, shall terminate as of the
date such termination from employment is effective.

 

(b) Termination upon Disability. If this Agreement is terminated by the Employer
as a result of the Executive’s Disability, in lieu of any payments due under
this agreement or any severance plan or program for employees or executives.
Executive shall be entitled to receive (i) the Accrued Obligations, (ii) a
continuation of his then effective Base Salary for six (6) months following such
termination, and (iii) Executive shall be given credit under all RSU’s for an
additional six (6) months of service for the purpose of vesting thereunder. The
Base Salary continuation benefit described in clause (ii) of the preceding
sentence shall be paid in accordance with the Employer’s customary payroll
practices then in effect beginning with the first regular payroll date that
occurs after the Release Effective Date; provided, however, that if the sixty
(60) day period for providing the Release begins in one calendar year and ends
in the following calendar year, the first payment of such amount shall be made
on the first regular payroll date that occurs in the second calendar year and
that is after the Release Effective Date. The proceeds of any disability
insurance secured on behalf of the Executive by the Employer and received by the
Executive shall be applied towards, and credited against, the Employer’s
obligation to continue paying the Executive’s Base Salary as set forth above. If
Executive or Executive’s eligible dependent(s) timely elect coverage pursuant to
COBRA, Employer shall pay for COBRA coverage for six (6) months or, if earlier,
the month in which the right to COBRA coverage ends.

 

5

 

 

(c) Termination upon Death. If this Agreement is terminated because of the
Executive’s death, the Executive’s estate shall be entitled to receive, in lieu
of any payments due under this Agreement or any severance plan or program for
employees or executives (i) the Accrued Obligations, (ii) a continuation of the
Executive’s Base Salary for six (6) months following the Executive’s death and
(iii) Executive shall be given credit under all RSU’s for an additional six (6)
months of service for the purpose of vesting thereunder. The Base Salary
continuation benefit described in clause (ii) of the preceding sentence shall be
paid in accordance with the Employer’s customary payroll practices then in
effect beginning with the first regular payroll date that occurs after the
Release Effective Date; provided, however, that if the sixty (60) day period for
providing the Release begins in one calendar year and ends in the following
calendar year, the first payment of such amount shall be made on the first
regular payroll date that occurs in the second calendar year and that is after
the Release Effective Date. If Executive’s eligible dependent(s) timely elect
coverage pursuant to COBRA, Employer shall pay for COBRA coverage for six (6)
months or, if earlier, the month in which the right to COBRA coverage ends.

 

(d) Termination by the Executive For Good Reason or Termination by the Employer
Other than For Cause. If this Agreement is terminated by the Executive for Good
Reason, or if this Agreement is terminated by the Employer other than For Cause,
then the Executive shall be entitled to receive, in lieu of any other payments
due under this Agreement or any severance plan or program for employees or
executives (i) the Accrued Obligations, (ii) a continuation of the Executive’s
Base Salary for twelve (12) months following the Executive’s death and (iii)
Executive shall be given credit under all RSU’s for an additional twelve (12)
months of service for the purpose of vesting thereunder. The Base Salary
continuation benefits described in clause (ii) of the preceding sentence shall
be paid in accordance with the Employer’s customary payroll practices, then in
effect beginning with the first regular payroll date that occurs after the
Release Effective Date; provided, however, that if the sixty (60) day period for
providing the Release begins in one calendar year and ends in the following
calendar year, the first payment of such amount shall be made on the first
regular payroll date that occurs in the second calendar year and that is after
the Release Effective Date. Executive shall make himself available to provide
strategic consulting and transition services for twelve (12) months following
the effective date of the Executive’s termination covered by this
Section 5.2(d); provided, however, that the Executive shall not be required to
perform more than twenty (20) hours of such service in a month. If Executive or
Executive’s eligible dependent(s) timely elect coverage pursuant to COBRA, the
Employer shall pay for COBRA coverage for twelve (12) months or, if earlier, the
month in which the right to COBRA coverage ends.

 

(e) Termination by the Executive For Good Reason or Termination by the Employer
Without Cause, following a Change in Control. If within six (6) months following
a Change in Control, Executive terminates his employment for Good Reason or is
terminated by the Employer Without Cause, in addition to any other benefits to
which Executive may be entitled under this Section 5.2, all outstanding unvested
RSU’s shall vest.

 

(f) Effective Release. No payments (other than the Accrued Obligations) will be
made to Executive (or his estate, as applicable) and no acceleration of RSU’s on
behalf of Executive under this Section 5 will occur, unless the Executive (or
his estate, as applicable) executes and does not revoke a mutually agreeable
Release.

 

(g) Resignation. On the date of any termination of Executive’s employment, the
Executive agrees to resign all positions for Employer, including as an officer
and director of the Employer and/or its parents, subsidiaries and affiliates, if
applicable.

 

6

 

 

6. CHARACTER OF TERMINATION PAYMENTS; MITIGATION

 

The amounts payable to the Executive upon any termination of this Agreement
shall be considered severance pay in consideration of past services rendered on
behalf of the Employer and his continued service from the Effective Date to the
date he becomes entitled to such payments. The Executive shall have no duty to
mitigate his damages by seeking other employment and, should the Executive
actually receive compensation from any such other employment, the payments
required hereunder shall not be reduced or offset by any such other
compensation.

 

7. RESTRICTIVE COVENANTS.

 

7.1 Non-Competition and Non-Solicitation. The Executive agrees that during the
Term and for a non-compete term of twelve (12) months following the date the
Executive’s employment with the Employer terminates (the “Non-Compete Term”) as
a result of (a) Executive’s resignation other than for Good Reason, (b)
Employer’s termination of Executive other than For Cause, or (c) Employer’s
termination of Executive For Cause, in each case, the Executive shall not,
directly or indirectly, on his behalf or on behalf of any other person, firm,
corporation, association or other entity, as an employee, director, advisor,
partner, consultant or otherwise: (i) provide services or perform activities
for, or acquire or maintain any ownership interest in, a Competitive Enterprise
that competes within one hundred (100) miles of any office of the Employer: (ii)
Solicit a Customer to transact business with a Competitive Enterprise, or to
reduce or refrain from doing any business with the Employer, (iii) interfere
with or damage (or attempt to interfere with or damage) any relationship between
the Employer and a Customer; or (iv) Solicit or otherwise cause any employee
(including, without limitation, any managing director), officer or agent of the
Employer to apply for, or accept employment with, any Competitive Enterprise, or
to otherwise refrain from rendering services to the Employer or to terminate his
or her relationship, contractual or otherwise, with the Employer.

 

7.2 Trade Secrets and Confidential Information. The Executive recognizes that it
is in the legitimate business interest of the Employer, any subsidiary, and any
controlled affiliate, (collectively, “Employer Entities”) to restrict his
disclosure or use of Trade Secrets and Confidential Information relating to the
Employer Entities for any purpose other than in connection with the Executive’s
performance of his duties to the Employer Entities and to limit any potential
appropriation of such Trade Secrets and Confidential Information. The Executive
therefore agrees that all Trade Secrets and Confidential Information relating to
the Employer Entities heretofore or in the future obtained by the Executive in
the course of his duties shall be considered confidential and the proprietary
information of the Employer Entities. The Executive shall not use or disclose,
or authorize any other person or entity to use or disclose, any Trade Secrets or
other Confidential Information. The Parties agree that the Employer Entities’
Trade Secrets and Confidential Information shall not include any information
that is (i) already known to Executive when he begins employment with Employer,
(ii) available in the public sphere, or (iii) made known to Executive wholly
outside of and separate from his performance of duties for Employer.

 

7

 

 

7.3 Discoveries and Works. All Discoveries and Works made or conceived by the
Executive during the Term, jointly or with others, that relate to the present or
anticipated activities of the Employer, any subsidiary or any affiliate, or are
used or usable by the Employer, any subsidiary or any affiliate shall be owned
by the Employer, any subsidiary or any affiliate. The Executive shall promptly
notify, make full disclosure to, and execute and deliver any documents requested
by the Employer, any subsidiary or any affiliate, as the case may be, to
evidence or better assure title to Discoveries and Works in the Employer, any
subsidiary or any affiliate, as so requested. The Executive acknowledges that
all Discoveries and Works shall be deemed “works made for hire” under the
Copyright Act of 1976, as amended, 17 U.S.C. Section 101.

 

7.4 Mutual Non-Disparagement.

 

(a) The Executive agrees that the Executive will not disparage the Employer
Entities and/or any of the following who are known by Executive to be affiliated
with the Employer Entities: their respective officers, directors, investors,
employees, and agents, and their respective successors and assigns, heirs,
executors, and administrators. Nor shall Executive make any public statement
reflecting negatively on the persons and entities described in the preceding
paragraph to third parties, including, but not limited to, any matters relating
to the operation or management of the Employer, irrespective of the truthfulness
or falsity of such statement.

 

(b) Employer agrees, on behalf of itself, the Employer Entities, and its and
their respective officers, directors, investors, employees, and agents, and its
and their respective successors and assigns, heirs, executors, and
administrators, not to disparage Executive or to make any public statement
reflecting negatively on the Executive, including, but not limited to, on any
matters related to his performance of duties, professionalism, and integrity,
irrespective of the truthfulness or falsity of such statement.

 

7.5 Remedies. In view of the nature of the business in which the Employer is
engaged, the Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and necessary in order to protect the legitimate
interests of the Employer and that any violation thereof would result in
irreparable injuries to the Employer which would not be readily ascertainable or
compensable in terms of money, and that, in addition to any other remedy to
which the Employer and its subsidiaries and affiliates may be entitled at law or
in equity, the Employer and its subsidiaries and affiliates shall be entitled to
a temporary or permanent injunction or injunctions or temporary restraining
order or orders to prevent breaches of the provisions of this Section 7 and to
enforce specifically the terms and provisions hereof, in each case without the
need to post any security or bond and without the requirement to prove that
monetary damages would be difficult to calculate and that remedies at law would
be inadequate. Nothing herein contained shall be construed as prohibiting the
Employer and its subsidiaries and affiliates from pursuing, in addition, any
other remedies available to the Employer and its subsidiaries and affiliates for
such breach or threatened breach.

 

7.6 Enforceability. It is expressly understood and agreed that although the
parties consider the restrictions contained in this Section 7 hereof to be
reasonable and necessary for the purpose of preserving and protecting the
legitimate interests of the Employer and its subsidiaries and affiliates,
including its goodwill and proprietary rights, if a final determination is made
by a court having jurisdiction that the time or territory or any other
restriction contained in this Section 7 is an unenforceable restriction on the
Executive’s activities, the provisions of this Section 7 shall not be rendered
void but, to the extent allowable by law, shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such court or
arbitration panel may determine or indicate to be reasonable. Alternatively, if
the court referred to above finds that any restriction contained in this Section
7 or any remedy provided herein is unenforceable, and such restriction or remedy
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein or the
availability of any other remedy.

 

8

 

 

8. PROVISIONS REGARDING RESTRICTED STOCK UNITS

 

8.1 Representations and Warranties of the Executive. In connection with the
awarding of the RSU’s hereunder, the Executive makes the following
representations and warranties to the Employer as of the Effective Date:

 

(a) The Executive hereby acknowledges and agrees that the Employer is in the
early-stages of the development of its business plan, and offers no assurances
of success. The Executive has had such opportunity as the Executive has deemed
adequate to obtain from representatives of the Employer such information as is
necessary to permit the Executive to evaluate the merits and risks of the
Executive’s acquisition of the RSU’s. The Executive has sufficient experience in
business, financial and investment matters to be able to evaluate the risks
involved in the acquisition of the RSU’s and to make an informed investment
decision with respect thereto. The Executive can afford the complete loss of the
value of the RSU’s and is able to bear the economic risk of holding the RSU’s or
the Common Stock issued in settlement of such RSU’s, for an indefinite period.

 

(b) The Executive is acquiring these securities for investment for the
Executive’s own account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act or
under any applicable provision of state law. The Executive does not have any
present intention to transfer the RSU’s or the Common Stock issued in settlement
of such RSU’s, to any third party.

 

(c) The Executive understands that the RSU’s and the Common Stock issued in
settlement of such RSU’s, have not been registered under the Securities Act by
reason of a specific exemption therefrom, which exemption depends upon, among
other things, the bona fide nature of the Executive’s investment intent as
expressed herein.

 

(d) The Executive further acknowledges and understands that the RSU’s and the
Common Stock issued in settlement of such RSU’s, must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available. The Executive further acknowledges and
understands that the Employer is under no obligation to register the RSU’s or
the Common Stock issued in settlement of such RSU’s. The Executive understands
that the certificate(s) evidencing the RSU’s and the Common Stock issued in
settlement of such RSU’s, will be imprinted with a legend which prohibits the
transfer thereof unless they are registered or such registration is not required
in the opinion of counsel for the Employer.

 

(e) The Executive is familiar with the provisions of Rules 144 promulgated under
the Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. The Executive understands
that the Employer provides no assurances as to whether the Executive will be
able to resell any or all of the Common Stock issued in settlement of such
RSU’s, pursuant to Rule 144, which rules requires, among other things, that the
Employer be subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), that resales of securities take place
only after the holder has held the RSU’s for certain specified time periods, and
under certain circumstances, that resales of securities be limited in volume and
take place only pursuant to brokered transactions.

 

9

 

 

8.2 Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. The certificate or certificates representing the Common Stock
issued in settlement of such RSU’s, shall bear the following legends (as well as
any legends required by applicable state and federal corporate and securities
laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
EMPLOYER THAT SUCH PLEDGE, HYPOTHECATION, SALE OR TRANSFER IS EXEMPT THEREFROM
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

 

8.3 Withholding. The Employer reserves the right to withhold, in accordance with
any Applicable Laws, from any consideration payable or property transferable to
the Executive any taxes the Employer reasonably determines is required to be
withheld by federal, state or local law as a result of the grant or vesting or
settlement of the RSU’s. Alternatively or if the amount of any consideration
payable to the Executive is insufficient to pay such taxes or if no
consideration is payable to the Executive, upon the request of the Employer, the
Executive will pay to the Employer an amount sufficient for the Employer to
satisfy any federal, state or local tax withholding requirements applicable to
and as a condition to the payment in settlement of the RSU’s. The Compensation
Committee may, in its sole discretion, consider whether, to what extent, and
under what terms it may grant Executive the right to use shares of Employer
common stock or shares of Employer common stock issued upon settlement of the
RSU’s, to apply against his withholding obligation under this Section 8.3,
however, shall be under no obligation to do so.

 

8.4 Settlement of RSUs. The Restricted Stock Unit Agreement shall provide that
the RSUs shall be settled by the issuance of one share of Employer common stock
(subject to any adjustment provisions included within the Plan), less any shares
of common stock, if at all, that are permitted to be withheld from the
settlement in accordance with Section 8.3. Shares of common stock shall be
issued to the Executive within ten (10) days after the date the RSUs vest.

 

10

 

 

9. GENERAL PROVISIONS

 

9.1 DEFINITIONS.

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 9:

 

“Accrued Obligations” means (i) any Base Salary, annual incentive bonus earned
and accrued at year-end under Section 2.2 or other incentive compensation that
is earned but remains unpaid on the date of termination, (ii) vacation or paid
time off that is accrued but unused on the date of termination, (iii) expenses
that are reimbursable under the Employer’s expense reimbursement policy or this
Agreement that remain unpaid on the date of termination, (iv) rights under
vested RSUs as of the date of termination and (v) benefits and rights under the
Employer’s employee benefit plans. The Accrued Obligations will be paid in
accordance with the Employer’s customary payroll practices, expense
reimbursement policy or the terms of the employee benefit plan, as applicable.

 

“Agreement” means this Employment Agreement, as amended from time to time in a
writing signed by both parties.

 

“Basic Compensation” shall include all items of Base Salary and bonus
compensation and benefits provided for in Section 2.1 of this Agreement.

 

“Board of Directors” means the board of directors of the Employer.

 

“Change in Control” means the acquisition by any “person” or “group” (as defined
in or pursuant to Sections 13(d) and 14(d) of the Exchange Act) (other than the
Employer, any subsidiary of the Employer or any employee benefit plan of the
Employer or subsidiary of the employer), directly or indirectly, as “beneficial
owner” (as defined in Rule l3d-3 under the Exchange Act) of securities
representing fifty percent (50%) or more of either the then outstanding shares
or the combined voting power of the then outstanding securities of the Employer;
or the consummation of (x) a merger, consolidation or other business combination
of the Employer with any other “person” or “group” (as defined in or pursuant to
Sections 13(d) and 14(d) of the Exchange Act) or affiliate thereof, other than a
merger or consolidation that would result in the outstanding common stock of the
Employer immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) more than fifty percent (50%) of the outstanding
common stock of the Employer or such surviving entity or a parent or affiliate
thereof outstanding immediately after such merger, consolidation or other
business combination, or (y) a plan of complete liquidation of the Employer or
an agreement for the sale or disposition of all or substantially all of the
Employer assets.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of Employer.

 

11

 

 

“Competitive Enterprise” means a business (or business unit) that (1) engages in
any activity or (2) owns or controls a majority interest in any entity that
engages in any activity, that, in either case, competes with any activity that
is similar to an activity in which the Employer is engaged up to and including
the Executive’s departure date from the Employer, or any activity which the
Executive performed as an employee for the Employer during the twenty-four (24)
month period prior to the Executive’s departure date.

 

“Customer” shall mean any customer of Employer within twelve (12) months of the
date of Executive’s termination from the Employer, or prospective customer of
the Employer at such time of termination; provided that an entity or person
shall be considered a “prospective customer” for purposes of this sentence only
if the Employer (i) made a presentation or written proposal to such entity or
person during the twelve (12) month period preceding the date the Executive’s
employment with the Employer terminates, or (ii) was preparing to make such a
presentation or proposal at the time the Executive’s employment terminates.

 

“Disability” shall mean once the Executive is unable to perform the essential
functions of the Executive’s duties with reasonable accommodation for 120
consecutive days, or 120 days during any twelve month period. The Disability of
the Executive will be determined by a medical doctor selected by written
agreement of the Employer and the Executive upon the request of either party by
written notice to the other. If the Employer and the Executive cannot agree on
the selection of a medical doctor, each of them will select a medical doctor and
the two medical doctors will attempt to make a determination of disability. If
these two doctors cannot agree, they will jointly select a third medical doctor
who will determine whether the Executive has a disability. The determination of
the third medical doctor(s) selected under this provision will be binding on
both parties. The Executive must submit to a reasonable number of examinations
by the medical doctor making the determination of disability under this
provision, and the Executive hereby authorizes the disclosure and release to the
Employer of such determination(s) and all supporting medical records. If the
Executive is not legally competent, the Executive’s legal guardian or duly
authorized attorney in fact will act in the Executive’s stead for the purposes
of submitting the Executive to the examinations, and providing the authorization
of disclosure, required under this provision.

 

“Discoveries and Works” shall mean, by way of example but without limitation,
Trade Secrets or other Confidential Information, patents and patent
applications, trademarks and trademark registrations and applications, service
marks and service mark registrations and applications, trade names, copyrights
and copyright registrations and applications.

 

“Employment Period” means the term of the Executive’s employment under this
Agreement as defined in Section 1.2.

 

“Fair Market Value” means, with respect to the common stock of the Employer (the
“Common Stock”), the average closing sales price of the Common Stock for the
thirty (30) days before the grant date, as reported by the NYSE American, Nasdaq
Stock Market or any national securities exchange on which the Common Stock is
then listed (or, if no shares were traded on such date, as of the next preceding
date on which there was such a trade) or if the Common Stock is not so listed,
admitted to unlisted trading privileges or reported on any national exchange,
the closing sale price as of the end of the regular trading session, as reported
by the OTC Markets or trading platform or other comparable quotation service
(or, if no shares were traded or quoted on such date, as of the next preceding
date on which there was such a trade or quote). In the event the Common Stock is
not publicly traded at the time a determination of its value is required to be
made hereunder, the determination of Fair Market Value shall be made by the
Committee in such manner as it deems appropriate and in good faith in the
exercise of its reasonable discretion, and consistent with the definition of
“fair market value” under Section 409A of the Code. If determined by the
Committee, such determination will be final, conclusive and binding for all
purposes and on all persons, including the Company, the stockholders of the
Company, the Participants and their respective successors-in-interest. No member
of the Committee will be liable for any determination regarding the fair market
value of the Common Stock that is made in good faith.

 

12

 

 

“For Cause” shall mean: (a) the Executive’s material breach of this Agreement,
not substantially cured within ten (10) days’ written notice of the breach to
Executive; (b) a judicial finding in a civil context, or a conviction or entry
of a guilty plea or plea of no contest in a criminal context, with respect to
theft, fraud, or misappropriation (or attempted misappropriation) by Executive
of any of the Employer’s funds or property; (c) controlled substance abuse, drug
addiction or alcoholism which interferes with or materially affects the
Executive’s job performance, provided that an interactive dialogue and
reasonable accommodation process have first been undertaken and exhausted,
consistent with the Americans with Disabilities Act (ADA); (d) gross negligence
or wanton misconduct which materially and negatively affects the Employer, not
substantially cured within ten (10) days’ written notice to Executive; (e) any
violation of any express written directions or any reasonable written rule or
regulation established by the Employer’s Board of Directors from time to time
regarding the conduct of its business which negatively affects the Employer, and
which is/are not substantially cured within ten (10) days’ written notice to
Executive, (f) a conviction or entry of a guilty plea or plea of no contest with
respect to a felony or other crime involving moral turpitude for which
imprisonment is a possible punishment.

 

“Good Reason” shall mean, unless the Executive shall have consented thereto, any
of the following: (i) a material reduction or material adverse change in the
Executive’s title, duties, authority, or responsibilities, which are
inconsistent with the Executive’s position with the Employer; (ii) the material
breach by the Employer of any obligation under this Agreement; (iii) an
instruction, directive or other order to engage in an activity that is concluded
to be unlawful in written advice of counsel, or (iv) the Employer, pursuant to
or within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or
state law for the relief of debtors, (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
or (C) consents to the appointment of a receiver, trustee, assignee, liquidator
or similar official in the context of a bankruptcy filing. The Executive’s
resignation shall not be for “Good Reason” unless the Executive gives the
Employer written notice of the grounds that the Executive asserts constitute
Good Reason, the Employer fails to remedy or cure those acts or omissions to the
reasonable satisfaction of the Executive within thirty (30) days after the
Executive’s written notice and the Executive resigns within thirty (30) days
after the end of the cure period.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

 

13

 

 

“Regulatory Issues” include, but are not limited to any of the following: (i)
Executive has ever been convicted of, or pled guilty or nolo contendere to, a
criminal offense of any kind other than civil or misdemeanor traffic offenses,
(ii) Executive has even been arrested, indicted or charged with a criminal
offense under any federal or state any kind, other than a civil or misdemeanor
traffic offense, (iii) Executive has even been charged with or convicted of
violation of any controlled substance laws or any federal or state cannabis
laws, (iv) Executive has been named as a defendant in a civil or administrative
lawsuit where the allegations would constitute a crime or would amount to fraud,
deceit or misrepresentation, excepting any suit that concluded with a merit
finding in Executive’s favor, (v) Executive owes any past taxes, fees or
obligations to the United State government, any state or any political
subdivision thereof, (vi) Executive has failed to comply with any applicable
laws or regulations relating to child support, (vii) Executive has been named as
a defendant in any administrative EEOC matter or named in a lawsuit alleging
discrimination, harassment or hostile work environment, excepting any such
matters that concluded with a merit finding in Executive’s favor, (viii) a
court, governmental agency or tribunal has determined that the Executive has
engaged in attempt to obtain a registration, license or approval to operate in
any state by fraud, misrepresentation or the submission of false information or
(ix) Executive has ever been the subject to any denial, suspension or revocation
of a license or registration by any federal, state or local government, or any
foreign jurisdiction, including without limitation, any denial, suspension,
revocation or refusal to renew certification for Medicare or Medicaid.

 

“Release” shall mean a general release and waiver of claims, in a form
acceptable to the Employer and Employee after review by their respective legal
counsel and provided to the Executive (or his estate as applicable) within five
(5) days after termination, of any and all claims against the Employer and all
related parties with respect to matters arising out the Executive’s employment
by the Employer, and the termination thereof (other than claims for any
entitlements under the terms of this Agreement or under any plans or programs of
the Employer under which the Executive has accrued and is due a benefit), the
right to Directors’ and Officers’ insurance coverage, the right to
indemnification, defense, or exculpation as an officer or director of the
Employer and excepting any claims that cannot be waived or released as a matter
of law).

 

“Release Effective Date” means the date the Release becomes effective and
irrevocable.

 

“RSU’s” shall mean restricted stock units awarded in connection with Executive’s
employment hereunder. All such RSU’s shall be subject to the terms of a
Restricted Stock Unit Agreement to be granted under and subject to the
Employer’s 2019 Omnibus Incentive Plan.

 

“Solicit” shall mean any direct or indirect communication or communication
through a third party of any kind whatsoever, regardless of by whom initiated,
inviting, advising, persuading, encouraging or requesting any person or entity,
in any manner, to take or refrain from taking any action.

 

“Trade Secrets or other Confidential Information” shall mean, by way of example
and without limitation, and in whatever medium, confidential information
concerning the Employer and its affiliates, employees, and clients, including
marketing, investment, performance data, credit and financial information, and
other information concerning the business affairs of the Employer and its
affiliates.

 

14

 

 

9.2 409A COMPLIANCE.

 

(a) This Agreement and the amounts payable and other benefits provided under
this Agreement are intended to comply with, or otherwise be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), after giving effect to the exemptions in Treasury Regulation
section 1.409A-1(b)(3) through (b)(12). This Agreement shall be administered,
interpreted and construed in a manner consistent with Section 409A. If any
provision of this Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the discretion of the Employer and without requiring the Executive’s
consent, in such manner as the Employer determines, based on the advice of
competent legal counsel, to be necessary or appropriate to comply, with or to
effectuate an exemption from, Section 409A; provided, however, that in
exercising its discretion under this Section 9.2, the Employer shall modify this
Agreement in the least restrictive manner necessary and without reducing the
economic value of payments or benefits due the Executive. Each payment under
this Agreement shall be treated as a separate identified payment for purposes of
Section 409A.

 

(b) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement that
constitutes deferred compensation under Section 409A, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
limitations: (i) the expenses eligible for reimbursement or the amount of
in-kind benefits provided in one taxable year shall not affect the expenses
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangements providing
for the reimbursement of expenses referred to in Section 105 of the Internal
Revenue Code of 1986, as amended; (ii) the reimbursement of an eligible expense
shall be made as specified in this Agreement and in no event later than the end
of the year after the year in which such expense was incurred and (iii) the
right to reimbursement or in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

 

(c) If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment, it shall be payable only after the
Executive’s “separation from service” (determined in accordance with the default
rules prescribed by Treasury Regulation section 1.409A-1(h); provided, however,
that if the Executive is a “specified employee” (determined in accordance with
the default rules prescribed by Treasury Regulation section 1.409A-1(i)), any
such payment that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh (7th) month beginning after the date of the Executive’s
separation from service or, if earlier, within fifteen (15) days after the
appointment of the personal representative or executor of the Executive’s estate
following the Executive’s death.

 

9.3 KEY MAN LIFE INSURANCE.

 

During the Term, the Employer may at any time effect insurance on the
Executive’s life and/or health in such amounts and in such form as the Employer
may in its sole discretion decide. Such insurance will paid for by and owned by
the Employer for its own benefit and the Executive will not have any interest in
such insurance, but shall, at the Employer’s request, submit to such medical
examinations, supply such information and execute such documents as may be
required in connection with, or so as to enable the Employer to effect, such
insurance.

 

15

 

 

9.4 WAIVER.

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.

 

9.5 NOTICES.

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

If to the Employer:   Redwood Green Corp.     866 Navajo Street     Denver, CO
80204       with a copy to:   Joseph P.  Galda, Esquire     40 East Montgomery
Ave., LTW     Ardmore, PA 19003       If to the Executive:   Michael Saxon    
581 Manakin Towne Place     Manakin-Sabot, VA 23103       with a copy to:  
Brian L. Hager     Hunton Andrews Kurth, LLP     Riverfront Plaza, East Tower  
  951 E. Byrd Street     Richmond, VA 23219

 

9.6 ENTIRE AGREEMENT; AMENDMENTS.

 

This Agreement and the documents referenced herein, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.

 

16

 

 

9.7 GOVERNING LAW.

 

This Agreement will be governed by the laws of the Commonwealth of Virginia
without regard to conflicts of laws principles.

 

9.8 JURISDICTION.

 

Subject to the provisions of Section 9.9, any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against either of the parties in the federal and state courts
located in the proximate area of Washington, D.C, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.

 

9.9 ARBITRATION, OTHER DISPUTES.

 

In the event of any dispute or controversy arising under or in connection with
this Agreement, the parties shall first promptly try in good faith to settle
such dispute or controversy by mediation before resorting to arbitration. In the
event such dispute or controversy remains unresolved in whole or in part for a
period of thirty (30) days after such mediation fails or is abandoned by either
party, the parties will settle any remaining dispute or controversy exclusively
by arbitration in the proximate area of Washington, D.C., in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. All administration fees and arbitration fees shall be paid solely
by the Employer. Notwithstanding the above, the Employer shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction
with respect to any violation of Section 7 hereof.

 

9.10 ASSIGNABILITY, BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Executive under this Agreement may be assigned
or transferred by the Executive other than his rights to compensation and
benefits, which may be transferred only by will, designation of beneficiary, or
operation of law.

 

9.11 SURVIVAL.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

9.12 REPRESENTATIONS AND WARRANTIES.

 

The Executive represents and warrants to the Employer as follows:

 

(a) The execution and performance of this Agreement by the Executive shall not
constitute a breach of any contract, agreement or understanding, whether oral or
written, to which he is a party or by which he is bound; nor is the Executive
required to disclose to the Employer, or use in the context of this employment,
any confidential, privileged or trade secret protected information received by
Executive in connection with any prior employment or engagement.

 

17

 

 

(b) The Executive has not engaged in conduct or is the subject of any
disqualifying event under Rule 506 of Regulation D that would disqualify the
Employer from relying on Rule 506 of Regulation D as an exemption from
registration of any sale of the Employer’s securities under the Securities Act
of 1933, as amended.

 

(c) The Executive does not have any “Regulatory Issues” (as defined herein) that
would jeopardize the Employer’s ability to secure and maintain any local and
state cannabis licenses or operate its business.

 

9.13 ACKNOWLEDGMENTS OF EXECUTIVE.

 

The Executive hereby acknowledges and certifies the following:

 

(a) That he expressly understands, acknowledges, and agrees that some or all
elements of the business of the Employer; that being, the cultivation,
distribution, manufacture and sale of marijuana, violate federal law, including,
without limitation, the Controlled Substances Act, codified at 21 U.S.C. §801 et
seq.;

 

(b) That he has read the terms of this Agreement, that he has been informed by
the Employer that he should discuss it with an attorney of his choice, and that
he understands its terms and effects. The Executive further acknowledges that
based on his training and experience, he has the capacity to earn a livelihood
by performing services as an employee or otherwise in a business that does not
violate the provisions of Section 7; and

 

(c) That he understands, acknowledges, and agrees that solely due to the nature
of the services to be rendered to the Employer, and mandated regulatory
requirements set forth in certain state cannabis laws in which the Employer may
now or in the future operate, Executive may be required to comport with cannabis
laws reporting requirements, and Executive further represents and warrants to
the Employer that he is under no impediment (legal or otherwise) that would
preclude him from doing so.

 

9.14 SECTION HEADINGS, CONSTRUCTION.

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

9.15 SEVERABILITY.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

9.16 COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. This
Agreement (and all other agreements, documents, instruments and certificates
executed and/or delivered in connection herewith) may be executed by facsimile
signatures, each of which shall be deemed an original copy of this Agreement (or
other such agreement, document, instrument and certificate).

 

Signature Page Follows

 

18

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

  EMPLOYER:       REDWOOD GREEN CORP.       By: /s/ Delon Human   Chairman of
the Board of Directors       EXECUTIVE:       /s/ Michael Saxon

 

 

19

 

